
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 327
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Mr. McMahon submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Honoring the humble service of Edward
		  Cardinal Egan as Archbishop of the New York Archdiocese and congratulating
		  Archbishop Timothy Dolan on his appointment by His Holiness Pope Benedict XVI
		  to succeed Cardinal Egan.
	
	
		Whereas the Archdiocese of New York is one of the largest
			 and most influential ecclesiastical divisions of the Roman Catholic Church in
			 the United States, with over 6,000 clergy serving more than 2.5 million
			 people;
		Whereas the services provided by the Archdiocese of New
			 York, including providing education for children of all faiths, caring for the
			 sick, and providing aid and comfort to those in need, are indispensable
			 contributions to the lives of New Yorkers;
		Whereas Edward Cardinal Egan has been a true and faithful
			 servant of the Catholic Church for the better portion of his adult life;
		Whereas, since his ordination on December 15, 1957,
			 Cardinal Egan has served at all levels of Church life, beginning as the parish
			 priest for Holy Name Cathedral in Chicago, Illinois;
		Whereas His Holiness Pope John Paul II appointed Cardinal
			 Egan the ninth Archbishop of New York on May 11, 2000, and later elevated him
			 to the College of Cardinals;
		Whereas Cardinal Egan has worked dutifully to encourage
			 vocations to the priesthood, maintain the integrity of the Church community,
			 and continue the educational and healthcare-provider role of the Catholic
			 Church in New York;
		Whereas Archbishop Timothy Dolan has dedicated his life to
			 furthering the faith mission of the Catholic Church;
		Whereas Archbishop Dolan has been extremely influential in
			 furthering the educational ministry of the Church, having served as rector of
			 the Pontifical North American College in Rome, and as a faculty member in the
			 Department of Ecumenical Theology at the Pontifical University of St. Thomas
			 Aquinas, among many other vocations;
		Whereas Archbishop Dolan served with distinction as
			 Auxiliary Bishop of the Archdiocese of St. Louis, Missouri;
		Whereas Archbishop Dolan has spearheaded extraordinary
			 efforts to expand the seminarian recruitment and retention;
		Whereas Archbishop Dolan has been an outspoken proponent
			 of the Church’s humanitarian relief efforts;
		Whereas Archbishop Dolan led the Archdiocese of Milwaukee,
			 Wisconsin, with energy, vigor, and humanity, having spearheaded greater
			 dialogue between the Church and the lay community;
		Whereas on February 23, 2009, His Holiness Pope Benedict
			 XVI appointed Archbishop Dolan to be the tenth Archbishop of the Archdiocese of
			 New York; and
		Whereas on April 15, 2009, Archbishop Dolan will be
			 installed as Archbishop of the Archdiocese of New York: Now, therefore, be
			 it
		
	
		That the House of Representatives—
			(1)thanks and honors
			 Edward Cardinal Egan for his many years of service and leadership; and
			(2)congratulates
			 Archbishop Timothy Dolan on his appointment and installation as Archbishop of
			 the New York Archdiocese.
			
